I dissent. The property was regularly assessed for taxation each of the eight years involved. Such assessments were allowed to remain. The taxes thereon computed with penalties exceed $137,000. The commission accepts $6,000 in full payment thereof. That is, the petitioners pay only 1/22 of the amount every other taxpayer has been compelled to pay on his real estate during the same period. That petitioners have received no income does not excuse the payment of taxes. Thousands of property owners in the state pay taxes on properties that bring no income. I consider the settlement neither just nor equitable.
I also think the commission, on this record, had no authority to reduce or affect the special assessments included in the tax and which evidently were included in the $6,000 settlement.
MR. JUSTICE HILTON, being incapacitated by illness, took no part. *Page 595